Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
It appears the conjunction “or” in claims 3, 7, 12, 18, 21  renders several limitations optional. For the purpose of examination, these “ [or] ” s are being interpreted as inadvertent informalities.  
The “or” in claims 24, 25, and portions of claim 28 is interpreted literally. Applicant may wish to make these claims clear.

Claim Objections
	Apparatus claim 65, as stated, depends on independent method claim 14, the claim is objected to for mixing 2 distinct statutory categories. Applicant is requested to re-state claim 65 in independent form. 

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 14, 15, 63, 65, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al (US 2018/0368126 hereafter Islam as supported by provisional application 62/519,769).

For claims 1, 14, 63, 65, Islam discloses random access resource processing (using random access PRACH [abstract]) comprising: transmitting (by base station 504 e.g. beam 525 Figure 5B,5C) and receiving (by UE 502 Figure 5B, 5C), first indication information (beam 525 carrying beam reference signal BRS [0092]) from a network device (base station 504 Figure 5), wherein the first indication information (BRS transmitted in synchronization slot [0090]) is used to indicate whether a preset random access resource (set of beam resources 521, 523, 525, 527 Figure 5B)  is available; and transmitting first acknowledgment information to the network device ([0092] UE upon determining preferred beam 525 responds with 560 Figure 5C). 

Particularly for claim 63, Islam discloses for the UE (106 Figure 1 900 Figure 9) a memory (905, 906), a processor (904), and a random access resource processing program (906) stored on the memory and executable on the processor ([0118] similar to base station software [0115]). 
Particularly for claim 65, Islam discloses for the base station (108 Figure 1 800 Figure 8) a memory (805, 806), a processor (804), and a random access resource processing program (806) stored on the memory and executable on the processor (software [0113]). 

For claims 2, 15, Islam discloses wherein the first indication information (e.g. BRS from beam 525 [0092]) is used to indicate whether a random access resource allocated by the network device is available (set of beam resources 521, 523, 525, 527 Figure 5B sent from base station); before the receiving first indication information from a network device (before determining best beam [0092]), the method further comprises: receiving allocation information from the network device ([0092] set of coarse beams 521, 523, 525, 527 from base station), wherein the allocation information (set of beams each identified by beam index [0090]) is used to indicate the random access resource allocated by the network device (base station sweep beams of different beam index allocated in different directions [0090]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3, 6, 7, 9, 10, 12, 16-18, 20-21, 24-25, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Takahashi et al. (US 2020/0275514 hereafter Takahashi). 

For claims 3, 18, Islam discloses UE (502 Figure 7) before receiving first indication information from a network device (scheduling request SR from UE [0085] prior to receiving set of coarse beams 521, 523, 525, 527 from BS [0092]) transmitting an allocation request (Msg1 702 Figure 7  SR [0107]) to the network device (BS 504 Figure 7), wherein the allocation request is used to request for the network device to allocate random access resource ([0107] scheduling request); and receiving the allocation information from the network device (704 Figure 7 Msg2 e.g. UL grant [0107]), wherein the allocation information  (e.g. UL grant) is used to indicate the random access resource allocated by the network device according to the allocation request ([0107] related to UL resources e.g. timing advance, C-RNTI, UL grant); [ ], wherein the allocated random access resource (e.g. beams [0092]) comprises at least one of time-domain random access resource (REs for UL transmission [0084]), frequency-domain random access resource (e.g. beam frequency [0093]) , allocation of preamble codes (beam preamble [0093]), bandwidth part BWPs constituting system bandwidth, beam resources (521, 523, 525, 527 Figure 5B), and synchronization signal block (SS Block) associated with beam resources/channel state information reference signal (CSI-RS) ([0084] e.g. REs for PSS, SSS [0092]  CSI-RS); [ ], wherein after the receiving allocation information from the network device, the method further comprises: when determining that the allocated random access resource is in an available state (e.g. upon determining preferred beam 525 [0092] 560 Figure 5C), transmitting a beam failure recovery request ([0098] 560 Figure 5E BFRR) to the network device based on the allocated random access resource (706 Msg3 BFRR [0107]) when a beam failure recovery is triggered ([0031] UE may determine beam failure condition exist).
Islam disclose BFRR sent as Msg3 of a PRACH “re”-synchronization procedure but does not explicitly teach a BFRR being triggered.

However, Takahashi in the same field of multi-beam LTE wireless access discloses a UE (1 Figure 6) transmitting an allocation request (scheduling request SR [0080]) to the network device (3 Figure 6), wherein the allocation request is used to request for the network device to allocate random access resource (e.g. scheduling of NR-PDSCH [0054]); and receiving the allocation information from the network device, wherein the allocation information is used to indicate the random access resource allocated by the network device according to the allocation request ([0055] e.g. PDSCH sending random access response) ;  [ ], wherein the allocated random access resource (e.g. PDSCH, PRACH) comprises at least one of time-domain random access resource ([0051] symbols for return HARQ-ACK), frequency-domain random access resource, allocation of preamble codes ([0058] PRACH for sending preamble) , bandwidth part BWPs constituting system bandwidth, beam resources, and synchronization signal block (SS Block) associated with beam resources/channel state information reference signal (CSI-RS) ([0108] CSI-RS may be used in selecting a  transmission beam at the UE)  [ ] when determining that the allocated random access resource is in an available state (beam pair link status monitoring [0124] Figure 7), transmitting a beam failure recovery request ([0170] beam recovery request) to the network device based on the allocated random access resource ([0170] beam pair link failure) when a beam failure recovery is triggered (beam recovery request triggered when uplink status reporting resource is lost [0170]). 
It would have been obvious to one of ordinary skill to adopt the teaching of Takahashi to monitor the status of a beam pair link for specific conditions that would trigger a beam failure recovery request as part of systems that could take advantage of beamforming gain [0005].

For claims 9, 24, Islam discloses the first information ([0107] UE receives Msg4 708 Figure 7 RRC connection setup message)  is used to indicate that the allocated random access resource is available ([0107] before RACH procedure is completed). 

For claim 10, Islam and Takahashi discloses when triggering a beam failure recovery (beam recovery request triggered [0170 Takahashi]), transmitting a beam failure recovery request ([0107 Islam] transmit BFRR)  to the network device according to the allocated random access resources (complete 4-step contention-base RACH procedure before UE can transmit BFRR [0107 Islam]).  

For claim 16,  Islam discloses wherein the transmitting allocation information to the UE, comprises: when responding to a first beam failure recovery request (Msg4 Figure 7), transmitting the allocation information to the UE (e.g. RRC connection setup message from BS [0107]); wherein the allocated random access resource (Figure 12 same RACH resource) is used for the UE to initiate a second beam failure recovery request (to UE2 [0136] same RACH resource sent to multiple UEs 1204 Figure 12).

For claims 6, 20, Islam discloses receiving second indication (Figure 12 same RACH resource to multiple UEs) information from the network device (1202 BS Figure 12), wherein the second indication information ([0139] base station may not transmit Msg4 scrambled by C-RNTI) is used to indicate that the allocated random access resource is released ([0139] UE does not receive RRC connection setup, aborting RACH procedure); transmitting second acknowledgment information to the network device ([0140] UE may transmit BFRR using RACH procedure several times). 

For claim 17, Islam discloses receiving the first beam failure recovery request from the UE (706 Msg3 BFRR Figure 7); performing a beam failure recovery mechanism ([0107] contention-based RACH procedure); wherein the beam failure recovery mechanism is used to switch communication link from a failed beam to an available beam ([0123] base station may select from a set of beams e.g. 521, 523, 525, 527 Figure 5E and replace the current beam e.g. 525  with higher quality beam 523 Figure 5F to recover from beam failure condition). 

For claims 7, 12, 21, Islam and Takahashi discloses receiving the second indication information (Figure 12 same RACH resource to multiple UEs RAR msg2 [0107 Islam]) from the network device through medium access control (MAC) control element (CE) ( [0055 Takahashi] NR-PDSCH used to send MAC data e.g. RAR); [], wherein the step of transmitting second acknowledgment information to the network device, comprises: feeding back uplink control information (UCI) carrying the second acknowledgment information to the network device through physical uplink control channel (PUCCH) ( [0105 Islam] PUCCH can carry UCI and HARQ feedback); or, feeding back radio resource control (RRC) message carrying the second acknowledgment information to the network device through RRC (1210 Figure 12 RRC connection request [0138 Islam]) ; [ ], feeding back, through the MAC CE, the second acknowledgment information carried in the MAC CE to the network device ([0056 Takahashi] MAC control element is also referred to as higher layer signaling e.g. RRC connection setup, connection request).

For claim 25, Islam discloses when determining that the allocated random access resource is in an unavailable state (e.g. quality of selected beam 525 deteriorates [0098]), transmitting the activation indication information to the UE (activate beam 523 by sending Msg4 708 Figure 7 in response to BFRR [0100]).

For claim 28, Islam discloses  transmitting downlink control signal (DCI) information (DCI on PDCCH [0084]) carrying the first indication information (e.g. beam reference signal 1004 Figure 10) to the UE through physical downlink control channel (PDCCH) ( after RRC connection setup message [0107] sent periodically on PDCCH [0124]);  [ ], transmitting an RRC message carrying the first indication information to the UE through RRC (Msg 4 Figure 7 [0107] RRC connection setup prior to switching to stronger beam 523 [0098]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/BASIL MA/Examiner, Art Unit 2415